Citation Nr: 0915078	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  05-17 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating for diplopia, as separate 
from the Veteran's service-connected chronic brain syndrome. 


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1956 to July 1958.

This case had its origin as a service connection case in that 
the RO denied service connection for diplopia in a September 
2001 rating determination.  In a May 2004 decision, the Board 
determined that restoration of service connection for 
diplopia as part of the Veteran's chronic brain syndrome 
residuals was warranted as an October 1958 rating decision 
had included diplopia as one of the manifestations of the 
Veteran's service-connected disorder.  Subsequently, the 
Appeals Management Center (AMC) issued a rating action in 
July 2004 that implemented the Board's decision.  The July 
2004 rating decision amended the Veteran's service-connected 
chronic brain syndrome residuals to include manifestations of 
diplopia as was the case in 1958, and continued the Veteran's 
total rating of 30 percent for that disorder.

In October 2004, the Veteran submitted a statement expressing 
disagreement with this decision, arguing that a separate 
evaluation was warranted.  There was no record of either the 
RO or AMC having provided the Veteran with a statement of the 
case (SOC) in response to the notice of disagreement, so the 
Board remanded the case in 2005 for issuance of a SOC.  The 
RO issued the SOC in April 2005, and the Veteran perfected 
his appeal by submission of a substantive appeal (VA Form 9) 
in May 2005.  The Board again remanded this matter in 
December 2007 for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  The Board again remanded this 
matter in September 2008 in order for the Veteran to undergo 
a VA examination.


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for 
residuals of chronic brain syndrome and partial loss of skull 
bone.

2.  The Veteran's decreased visual acuity is not a result of 
any service-connected disabilities.

3.  The Veteran's diplopia is currently asymptomatic.
 

CONCLUSION OF LAW

The criteria for a separate, compensable rating for visual 
impairment as a complication of the Veteran's chronic brain 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.75, 4.84a (Diagnostic Codes 6080, 6090), 4.124a 
(Diagnostic Code 8000) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  However, 38 C.F.R. 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 FR 23353 
(Apr. 30, 2008). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In a letter dated January 2008, the Appeals Management Center 
(AMC) informed the Veteran of the evidence needed to 
substantiate the claim, what medical or other evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  

While 38 C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim, the January 2008 letter still told the Veteran that he 
could send VA information that pertained to his claim.  This 
notice served to inform him of the need to submit relevant 
evidence in his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
        
In the present appeal service connection has been granted, 
hence the first three elements of Dingess notice are 
substantiated.  The January 2008 letter also provided notice 
on the rating and effective date elements.  

The Court has held that, at a minimum, adequate VCAA notice 
in an increased rating claim requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37. 
(2008).  

However, the Court has also indicated that in a claim for a 
higher initial evaluation after the claim for service 
connection has been substantiated and allowed, further notice 
is not required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
Moreover, as this case concerns a claimed separate 
evaluation, as opposed to an increase in an existing 
evaluation, the requirements of Vazquez-Flores are not 
applicable here.  

There was a timing deficiency with the January 2008 letter, 
because it was provided after the initial evaluation.  The 
timing deficiency with regard to this letter was cured by 
readjudication of the claim in a November 2008 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).  

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the Veteran or suggested by the record.  

The Veteran underwent VA examinations in June 2006 and 
November 2008.

The Veteran has not reported any missing VA or private 
medical records that need to be obtained.  The Board is not 
aware of any such records, nor is the Board aware of any 
additional evidence that could assist the Veteran in 
substantiating his claim.

Therefore, the facts relevant to the Veteran's claim have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").



Applicable laws and regulations in increased ratings claims

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); see 
also Fenderson v. West, 12 Vet. App. 119 (1999) (concerning 
"initial" evaluations).
 
Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
506 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21. 
 
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Factual Background

The Veteran underwent a VA examination in May 2001.  The 
examiner noted that the Veteran had been complaining of 
decreasing visual acuity and diplopia for many years.  The 
examiner observed that although the Veteran complained of 
occasional diplopia, he currently denied diplopia.  The 
diagnosis was proliferative diabetic retinopathy with 
extensive laser treatment to both retina; advanced glaucoma 
with cup-to-disc ration of .9 and constricted visual fields; 
and partial cranial nerve III palsy on the left, longstanding 
and most likely as a result of micro vascular disease such as 
diabetes.  The examiner noted that such palsy could produce 
diplopia; however, secondary to reduced visual acuity on the 
left eye, the Veteran seemed to not be severely distressed by 
such phenomenon.  The examiner also noted that the Veteran 
needed visual fields to determine the extent of his visual 
field loss secondary to his longstanding and advanced 
glaucoma.

In an addendum to the report, the May 2001 examiner indicated 
that after reviewing the chart and examining the Veteran, the 
cranial nerve palsy was not the result of diabetic 
complications.  However, the loss of vision in both eyes was 
due to diabetic retinopathy and glaucoma.  The examiner noted 
that the diplopia might not be stressful or frankly present 
with the Veteran secondary to severe loss of visual acuity in 
the left eye.

The Veteran underwent a VA examination in June 2006.  He 
denied any distorted vision or diplopia.  However, Goldman 
visual field testing and Goldman diplopia testing revealed 
that the Veteran was diplopic in all fields of gaze and that 
the Veteran had a severely constricted visual field in both 
eyes.  Moreover, best corrected visual acuity was 20/200.

The Veteran underwent a VA examination in November 2008 to 
determine the etiology of the diplopia found on all visual 
fields at the time of the June 2006 VA examination as well as 
the cause of the 20/200 best-corrected visual acuity.  The 
examiner noted that Goldmann visual field testing performed 
at the June 2006 VA examination showed diplopia in all 
fields.   The Veteran currently denied diplopia, stating that 
his vision was too poor to see double.  The Veteran presented 
with complaints of "terrible vision" in his left eye and 
"no vision" in his right eye.  In addition to denying 
current diplopia, the Veteran also denied a history of direct 
eye injury, watery eyes and eye swelling.  The Veteran was 
currently being treated for glaucoma.  The examiner noted 
that no clinical and diagnostic tests were performed as the 
Veteran's visual acuity precluded any visual fields testing.  
The diagnosis was legal blindness of both eyes and diplopia.  
The examiner stated that the Veteran's poor visual acuity was 
multifactoral including end-stage glaucoma, proliferative 
diabetic retinopathy and previous laser treatments.  Ischemic 
maculopathy was also present.  The Veteran's chronic brain 
syndrome was not a factor in the Veteran's poor visual 
acuity.  The above-mentioned intraocular pathologic processes 
were responsible for his poor vision.  The examiner stated 
that the Veteran was currently asymptomatic with his diplopia 
due to poor visual acuity.  He had long standing diplopia 
dating back to left cranial nerve palsy in 1957 and a 
diagnosis of adhesive arachnoiditis after a craniotomy 
performed in 1957.  The Veteran's diplopia was longstanding 
and several eye examinations in the claims file reported 
diplopia and dysmotility.  

Analysis

The RO has evaluated the Veteran's residuals of chronic brain 
syndrome at the 30 percent rate under 38 C.F.R. § 4.124a, 
Diagnostic Code 8000. 

A May 2004 Board decision determined that the October 1958 
rating decision granting service connection for chronic brain 
syndrome residuals had included diplopia as one of the 
manifestations of the Veteran's service-connected disorder.  
The Veteran disagreed, asserting that his eye problems 
warrant a separate rating.  In September 2008, the Board 
accordingly remanded the case to determine whether a separate 
rating is appropriate.

If a Veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

However, the evaluation of the same manifestation under 
different diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  
Also, 38 U.S.C.A. § 1155 implicitly contains the concept that 
the rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding.  Esteban, 6 Vet. App. at 
261, citing Brady v. Brown, 4 Vet. App. 203 (1993). 

38 C.F.R. § 4.124a provides that "the following diseases and 
their residuals may be rated from 10 percent to 100 percent 
in proportion to the impairment of motor, sensory, or mental 
function" and Diagnostic Code 8000 provides for a minimum 
evaluation of 10 percent.

The Board does acknowledge that the residuals of chronic 
brain syndrome under Diagnostic Code 8000 are to be evaluated 
"referring to the appropriate bodily system of the 
schedule."

Eye impairment is rated on the basis of impairment of central 
visual acuity.  The best distant vision after the best 
correction by glasses will be the basis for rating.  38 
C.F.R. § 4.75, 4.84a, Codes 6063-6079 (2008).  Visual 
impairment can also be rated on the basis of loss of field of 
vision.  38 C.F.R. § 4.76, 6080, 6090 (2008). 

Under Diagnostic Code 6090, ratings are based on the degree 
of diplopia and the equivalent visual acuity.  38 C.F.R. Part 
4 (2008).  The ratings are applicable to only one eye.  A 
rating cannot be assigned for both diplopia and decreased 
visual acuity or field of vision in the same eye.  When 
diplopia is present and there is also ratable impairment of 
visual acuity or field of vision of both eyes, the ratings 
for diplopia will be applied to the poorer eye while the 
better eye is rated according to the best-corrected visual 
acuity or visual field.  When the diplopia field extends 
beyond more than one quadrant or more than one range of 
degrees, the evaluation for diplopia will be based on the 
quadrant and degree range that provide the highest 
evaluation.  When diplopia exists in two individual and 
separate areas of the same eye, the equivalent visual acuity 
will be taken one step worse, but no worse than 5/200.  Id.

If the diplopia is from 31 to 40 degrees, it is rated (a) 
equivalent to 20/40 visual acuity if it is up; (b) equivalent 
to 20/70 visual acuity if it is lateral; and (c) equivalent 
to 20/200 visual acuity if it is down.  If the diplopia is 
from 21 to 30 degrees, it is rated (a) equivalent to 20/70 
visual acuity if it is up; (b) equivalent to 20/100 visual 
acuity if it is lateral; and (c) equivalent to 15/200 visual 
acuity if it is down.  If the diplopia is central at 20 
degrees, it is rated equivalent to visual acuity of 5/200.  
Id.

When visual acuity in one eye is 5/200, a 30 percent rating 
is applicable when corrected visual acuity in the other eye 
is 20/40, and a 40 percent rating is assigned when the visual 
acuity in the other eye is 20/50.  See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6073, 6074 (2006); see also Butts v. Brown, 
5 Vet. App. 532 (1993). 

While the June 2006 VA examination recorded a best corrected 
visual acuity of 20/200, the Board finds that the Veteran's 
loss of visual acuity is not a part of the Veteran's chronic 
brain syndrome residuals.  Specifically, the November 2008 VA 
examiner stated that the Veteran's chronic brain syndrome was 
not a factor in the Veteran's poor visual acuity as its cause 
was multifactoral including end-stage glaucoma, proliferative 
diabetic retinopathy and previous laser treatments.  The 
Board will exclude those complaints when rating the Veteran. 

In this regard, the Board must stress the profound difference 
between this case and the scenario addressed by the Court in 
Mittleider v. West, 11 Vet. App. 181 (1998).  In that case, 
the Board held that when it is not possible to separate the 
effects of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, and that such signs and symptoms be attributed to the 
service-connected condition.  Here, however, the medical 
evidence unambiguously indicates that the Veteran's poor 
visual acuity resulted from an etiology other than chronic 
brain syndrome.  A separate evaluation of symptomatology 
involving diplopia is also not warranted as the Veteran's 
diplopia is asymptomatic as a result of his poor visual 
acuity.  

While the Veteran may feel that his visual impairment 
warrants a separate compensable evaluation, the medical 
reports provide the most probative evidence and provide a 
preponderance of evidence against the claim.  As the 
preponderance of evidence is against the claim, the benefit 
of the doubt doctrine is not applicable and the appeal must 
be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); see also 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a disability rating for diplopia, as separate 
from the service-connected chronic brain syndrome, is denied.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


